PER CURIAM.
After a hearing noticed solely upon the defendant-counter-claimant’s motion for discovery sanctions against the plaintiffs, the trial court dismissed both the complaint1 and the counterclaim. We reverse the latter dismissal and order reinstatement of the counterclaim because fair notice was obviously not given below. Fickle v. Adkins, 394 So.2d 461 (Fla. 3d DCA 1981); Barreiro v. Barreiro, 377 So.2d 999 (Fla. 3d DCA 1979).

. No appeal has been taken from this aspect of the judgment.